Proceeding pursuant to CPLR article 78 to prohibit the respondent Reinaldo Rivera, a Justice of the Supreme Court, Kings County, from enforcing an order of the same court (Duberstein, J.), dated December 11, 1997, directing the petitioner Commissioner of the New York State Office of Mental Health to allow the respondent Leon Reed, a patient hospitalized in a facility pursuant to CPL 330.20, unescorted furloughs.
Adjudged that the petition is granted, on the law, without costs or disbursements, and the respondent is prohibited from enforcing the order dated December 11, 1997.
Justice Rivera improperly directed the petitioner Commissioner of the New York State Office of Mental Health (hereinafter the Commissioner) to allow the respondent Leon Reed unescorted furloughs. Although Reed asserted that the Director of Forensic Services (hereinafter the Director) has approved such furloughs pursuant to the authority delegated to him by the Commissioner (see, CPL 330.20 [10]; Matter of Albert F. v Stone, 169 Misc 2d 838; 14 NYCRR part 541), the rec*826ord is devoid of any evidence of such approval by the Director. Mangano, P. J., Miller, Pizzuto and Krausman, JJ., concur.